Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 11, 12, 14-17, 20, 21 and 24-26 are presented for examination.
Applicants’ amendment, information disclosure statement, and response filed December 11, 2020 have been received and entered.
Accordingly, the rejection made under 35 USC 112(a) or 35 USC 112 (pre-AIA ), first paragraph (Written Description) as set forth in the previous Office action September 12, 2020 at pages 2-4 as applied to claims 1-4, 7-11 and 24-26 is hereby WITHDRAWN because the applicants amended claim 1 to recite the preferred type of cancer characterized by high expression level of GFI1B.
Accordingly, the rejection made under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter as set forth in the previous Office action September 12, 2020 at pages 4-5 as applied to claim 7 is hereby WITHDRAWN because the applicants cancelled claim 7.
Claims 12 and 14-17 are withdrawn from consideration as being drawn to the non-elected invention (37 CFR 1.142(b)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 11, 20, 21 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Maier et al. (7,666,868 B2) or Johnson et al. (8,853,408 B2) or Ortega Muñoz et al. (9,607,136 B2) in view of Vassen et al., International Journal of Hematology, Vol 89, No. 4, pages 422-430 (2009) and further in view of Carvajal-Hausdorf et al., Laboratory Investigation, Vol. 95, pages 385-396 (2015).

Johnson et al. teach cyclopropylamines as LSD1 inhibitors (same as KDM1A inhibitors) are useful for the treatment of cancer.  Note one of applicants’ preferred KDM1A inhibitor, GSK2879552 are effective to treat myeloproliferative diseases and myeloid leukemia.
Ortega Muñoz et al. teach the preferred KDM1A inhibitor, RG-6016, is effective in the treatment of leukemias (acute and chronic myelogenous leukemia(s)), myeloproliferative disease and myelodysplastic syndrome.
The instant invention differs from the cited references in that the cited references do not teach the cancers are characterized by their high expression level of GFI1B.  However, the secondary reference, Vassen et al., teaches GFI1B is high expressed in patients with acute and chronic leukemia(s), thus is well-known in the art.
The instant invention differs from the cited references in that the cited references do not teach the treated subjects’ tissue samples were collected and measured.  However, the tertiary reference, Carvajal-Hausdorf et al., teaches the quantitative measurement of cancer tissue biomarkers in the lab and in the clinic is well-known in the art.
Applicants have not demonstrated on the record how the collection of tissue samples from the same cancer type in a population of at least 25 subjects or at least 50 subjects is novel, wherein, the subjects are administered KDM1A inhibitors that are well-known for the treatment of hematological cancers.
Claims 1-3, 11, 20, 21 and 24-26 are not allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629